Order, Supreme Court, New York County, entered on October 27, 1980, unanimously modified, on the law, to strike .the second cause of action asserted in the complaint, and otherwise affirmed, without costs. The complaint’s first cause of action is stated in sufficient detail to meet the requirements of CPLR 3016 (subd [b]). However, its allegations are restated as a second cause seeking exemplary damages. Punitive damages are “but an incident of damages,” and cannot be the basis for a separate cause. (Isaacs v Interboro Mut. Ind. Ins. Co., 73 AD2d 850.) The ad damnum clause is, accordingly, deemed amended to include the claimed exemplary damages. Concur — Birns, J. P., Markewich, Lupiano, Silverman and Bloom, JJ.